Citation Nr: 0834054	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from October 1963 to October 1967.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the veteran's claim of 
entitlement to service connection for tinnitus.  

Issue not on appeal

In the above-mentioned April 2005 rating decision, the RO 
also denied the veteran's claim of service connection for 
hearing loss.  The veteran included this issue in his July 
2005 notice of disagreement (NOD).  However, on his February 
2006 substantive appeal (VA Form 9), the veteran indicated 
that he no longer wished to appeal the issue of entitlement 
to service connection for bilateral hearing loss.  The issue 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed tinnitus and his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 12, 2005, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
January 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the January 2005 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
January 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the letter asked that 
the veteran complete such so that the RO could obtain private 
records on his behalf.  

The January 2005 letter further emphasized: "You must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  
If the holder of the evidence declines to give it to us, asks 
for a fee to provide it, or VA otherwise cannot get the 
evidence, we will notify you.  It is your responsibility to 
make sure that we received all requested records that are not 
in the possession of a Federal department or agency."  
[Emphasis as in the original letter]

The veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the January 12, 2005 letter, page 2.  However, the Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments [which apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008], among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in an April 4, 2006 letter from the RO.  In any event, 
because the veteran's claim is being denied, elements (4) and 
(5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, service medical records have been associated 
with the claims folder.  Additionally, the veteran was 
afforded a VA audiological examination in April 2005.  The 
veteran has identified no additional evidence. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2007); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

In this case, it is undisputed that the veteran now has 
tinnitus, which is evidenced by April 2005 VA audiological 
examination findings.  Hickson element (1) is therefore 
satisfied.  

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the veteran's service medical 
records were completely normal with respect to the veteran's 
ears and hearing.  His August 24, 1967 separation physical 
examination, including audiology testing, was pertinently 
negative.  While in active duty, the veteran received two 
additional audiograms, the results of which do not indicate 
hearing disease.  During service, he voiced no complains 
pertaining to tinnitus or ringing in his ears.

With respect to in-service injury, the veteran in essence 
contends that exposure to noise from jet engines caused 
injury to his ears.  See the veteran's December 2004 
Application for Compensation and/or Pension, Part A, page 5.  

The Board notes that the evidence of record does not indicate 
that the veteran is a veteran of combat, and he does not 
appear to so contend.  The combat presumptions are therefore 
not applicable.  See 38 U.S.C.A. § 1154 (West 2002); 
38 C.F.R. § 3.304(d) (2007).   

The Board observes that the veteran's military occupational 
specialty was aircraft mechanic.  The Board wishes to make it 
clear that it does not necessarily dispute that the veteran 
may have been exposed to noise in service, as undoubtedly 
were millions of other veterans.  However, the veteran and 
his representative have not pointed to any statutory or 
regulatory presumption which equates noise exposure with 
injury to the ears, and the Board is aware of none.  

The medical evidence of record does not support the veteran's 
contention that he sustained an ear injury during his 
military service.  Crucially, his service medical treatment 
records are pertinently negative for ear injury.  There is no 
mention of tinnitus or ear trouble.  Indeed, there is no 
mention of ear problems by the veteran until he filed his 
claim of entitlement to VA benefits in December 2004, 37 
years after he left military service in October 1967.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  
  
The Board places great weight on probative value on the 
absence of relevant medical evidence for the decades-long 
period encompassing his service from 1963 to 1967 and 
extending until 2004.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence]; see also 
38 C.F.R. § 3.102 [noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence].  See also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition].  

Thus, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no 
objective, contemporaneous evidence that the veteran 
sustained acoustic trauma in the performance of his duties, 
and there is no evidence of tinnitus in service or for 
decades thereafter.

In essence, the veteran's case rests of his own non-specific 
contention that he sustained a bilateral ear injury or 
injuries in service.  The Board has considered those 
statements.  However, his statements are outweighed by the 
negative service medical records, and the lack of objective 
evidence of ear problems for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the veteran].

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 37 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking in probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Hickson element (2) is therefore not met, and the claim fails 
on this basis alone.

For the sake of completeness, the Board will discuss the 
remaining element, medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With respect to medical nexus, a VA examiner in April 2005 
determined that the veteran's tinnitus was not related to his 
military service.  There is no competent medical evidence to 
the contrary.  The veteran has been accorded ample 
opportunity to furnish medical and other evidence in support 
of his claim; he has not done so.  See 38 U.S.C.A. § 5107 
(West 2002) [it is a claimant's responsibility to support a 
claim of entitlement to VA benefits].

To the extent that the veteran himself or his representative 
contends that a medical relationship exists between his 
current tinnitus and service, their opinions are entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995). 

The veteran is presenting an argument based on continuity of 
symptomatology, that is that he had tinnitus in service and 
continuously thereafter.  See the February 24, 2006 
substantive appeal.  The board is of course aware of the 
provisions relating to continuity of symptomatology, 
discussed above.  See 38 C.F.R. § 3.303(b) (2007).  However, 
there is no competent medical evidence supporting this 
argument.  
As was noted above, tinnitus was not identified in service 
and it was initially diagnosed decades after service.  In the 
interim, there were no complaints of, or treatment for, 
tinnitus.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim also fails on that basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  Hickson elements (2) and (3) have not been met.  
Therefore, contrary to the assertions of the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.




ORDER

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


